Case 2:20-cv-00357-JRG Document 115 Filed 07/02/21 Page 1 of 6 PageID #: 1145




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


VIKING TECHNOLOGIES, LLC,

               Plaintiff,                             JURY TRIAL DEMANDED
       v.                                             C.A. No. 2:20-cv-00357-JRG
                                                            LEAD CASE
BROADTECH, LLC ET AL,

               Defendants.


VIKING TECHNOLOGIES, LLC,

               Plaintiff,
                                                      C.A. No. 2:20-cv-00358-JRG
       v.

ASURION, LLC ET AL,

Defendants.


VIKING TECHNOLOGIES, LLC,

               Plaintiff,
                                                      C.A. No. 2:20-cv-00359-JRG
       v.

CLOVER TECHNOLOGIES GROUP, LLC
ET AL,

Defendants.



  PLAINTIFF’S UNOPPOSED MOTION FOR CONTINUANCE OF TRIAL DATE, TO
   EXTEND THE DEADLINE FOR FACT DISCOVERY, AND TO AMEND DOCKET
                         CONTROL ORDER

       Plaintiff Viking Technologies, LLC (“Plaintiff”), respectfully and for good cause requests

that the Court (1) continue the trial date; (2) extend the deadline for fact discovery; (3) extend the

deadline for expert disclosures; and (4) amend the Docket Control Order in accordance with a new
Case 2:20-cv-00357-JRG Document 115 Filed 07/02/21 Page 2 of 6 PageID #: 1146




trial date and an extended deadline for fact discovery and expert disclosures. All Defendants—

Broadtech, LLC, CWork Solutions, LP, The Signal, LP, Signal GP, LLC, MMI-CPR, LLC

(collectively, “Broadtech”), Asurion, LLC (“Asurion”), Clover Technologies Group, LLC, Clover

Wireless, LLC, Valu Tech Outsourcing, LLC, Teleplan Holdings USA, Inc., Teleplan Service

Logistics, Inc., and Teleplan Services Texas, Inc. (all together collectively, “Defendants”)—are

unopposed to this motion.

       In accordance with the Docket Control Order (D.I. 72), this case is currently set for jury

selection on November 15, 2021 in Marshall, Texas.

       Viking contends that good cause exists for changing the trial date for the following reasons.

On November 9, 2020, Viking filed the complaints in these three actions. At the March 12, 2021

scheduling conference, the Court set the November 15, 2021 trial date—giving the parties just over

four months to complete fact discovery and expert disclosures. Although this is an unusually

shortened schedule for the Court,1 the parties agreed to make best efforts to work diligently within

the assigned dates. Notwithstanding the parties’ diligent efforts to meet the deadlines, more time is

needed to complete fact discovery and expert disclosures which both currently must be completed

by July 26, 2021. (D.I. 72).

       Thus far, Viking has produced over 28,000 documents and Defendants have collectively

produced over 7,000 documents.          Defendants have served answers to Viking’s common


1
 See, e.g., Lennon Image Techs., LLC v. Target Corp., 2:20-cv-00362-JRG-RSP (Complaint filed
November 11, 2020; Scheduling Conference held January 20, 2021; Jury Selection scheduled for
April 2, 2022); Longhorn HD LLC. v. NetScout Sys., Inc., 2:20-cv-00349-JRG (Complaint filed
November 5, 2021; Scheduling Conference held January 20, 2021; Jury Selection scheduled for
April 2, 2022); Fleet Connect Sols. LLC v. Gentrifi LLC, (Complaint filed December 1, 2020;
Scheduling Conference held March 12, 2021; Jury Selection scheduled for December 13, 2021);
Mad Dogg Athletics, Inc. v. Peloton Interactive, Inc., 2:20-cv-00382-JRG (Complaint filed
December 14, 2020; Scheduling Conference held March 12, 2021; Jury Selection scheduled for
December 13, 2021).
                                                 2
Case 2:20-cv-00357-JRG Document 115 Filed 07/02/21 Page 3 of 6 PageID #: 1147




interrogatories and Viking has served answers to Defendants’ first set of common interrogatories

and Broadtech’s first set of interrogatories. Additionally, the parties anticipate that answers to

outstanding interrogatories to all parties will be timely served in the next few weeks.

       However, fact discovery is slated to close on July 26, 2021, and because other discovery has

thus far consumed the parties’ resources (and so the parties could obtain the discovery needed to

effectively question witnesses), depositions remain outstanding at this time. For one, Teo Chong

Teck, the sole inventor of the two patents-in-suit in these litigations, is a Singapore citizen who

resides and works in Guangdong Province in the People’s Republic of China. Because depositions

are not permitted in China for use in foreign courts, Mr. Teck must leave China to be deposed. See

https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-Information/China.html,

last visited July 2, 2021 (“China does not permit attorneys to take depositions in China for use in

foreign courts.”). Viking had planned to produce Mr. Teck for deposition in the United States in

July but because of recent COVID outbreaks, the Guangdong provincial government requires

quarantine upon return which would be for two weeks in a government-sanctioned hotel and then

home quarantine with monitoring for an additional week. (Petrsoric Decl. at ¶ 2.) Being absent from

his job for almost a month is not something that Mr. Teck can do. While Viking cannot predict the

future of the state of reentry to China, Viking has a reasonable expectation that the onerous

quarantine        restrictions        will        be         reduced         soon.              See

http://www.gz.gov.cn/guangzhouinternational/home/bulletin/content/post_7343752.html,            last

visited July 2, 2021 (Guangzhou’s COVID-19 Update on the Numbers (June 21): “Guangzhou

Municipal Health Commission reported that there were zero newly confirmed local Covid-19 cases,

zero new domestic asymptomatic Covid-19 cases, 2 newly confirmed imported cases, and 3 new

imported asymptomatic cases.”). Viking’s counsel is continually monitoring the situation, including

                                                  3
Case 2:20-cv-00357-JRG Document 115 Filed 07/02/21 Page 4 of 6 PageID #: 1148




via their offices in China. (Petrsoric Decl. at ¶¶ 3, 4.) Viking also notes that there is only a little

more than four weeks between the June 25, 2021 Claim Construction Order and the July 26, 2021

close of fact discovery. (See D.I. 72 & D.I. 112.) The parties believe that the deposition of Mr. Teck

is necessary before expert reports.

       In addition, the expert disclosure deadline is currently July 26, 2021. For Viking to complete

its infringement report it needs to complete written and document discovery while at the same time

completing over twenty depositions.       These depositions are likely to be key sources of the

infringement evidence that will likely shape significant portions of Viking’s infringement report.

Similarly, Viking’s damages report is likely to be highly dependent on information yet to be received

from Defendants regarding alternatives to the patented method and the costs of such methods.

Viking expects that information regarding the cost Defendants have paid for non-infringing

alternatives will be learned during deposition and outstanding written discovery responses. In

addition, Viking is in the process of reviewing thousands of invoices and spreadsheets produced by

Broadtech and Asurion. Further, the depositions relevant to infringement and damages include six

third-party depositions for whom a scheduled deposition date has not been set. Accomplishing all

the necessary fact discovery while at the same time preparing affirmative expert reports by July 26,

2021 will prejudice Viking’s ability to prosecute its case despite its diligence.

       Given these issues, Viking respectfully requests that the fact discovery deadline be extended

to September 30, 2021 to accommodate depositions, the expert disclosure deadline be extended to

October 8, 2021 to accommodate the review of discovery material, and the trial date be continued to

February 7, 2022. In conjunction with this request, Viking requests that the Court extend the

remaining pre-trial deadlines. Viking requests these changes so that a full factual record will exist

before export reports are served, the parties will have sufficient time to prepare expert reports, and

                                                   4
Case 2:20-cv-00357-JRG Document 115 Filed 07/02/21 Page 5 of 6 PageID #: 1149




so that the parties and the Court may have the benefit of the full factual record before the parties ask

the Court for permission to file motions based on undisputed facts.

       Viking has prepared and attached a proposed Amended Docket Control Order for the Court’s

consideration. Defendants agree with the proposed Amended Docket Control Order.


Dated: July 2, 2021                                Respectfully Submitted,

                                                   /s/ Mark S. Raskin
                                                   Mark S. Raskin
                                                   Email: mark.raskin@us.kwm.com
                                                   John F. Petrsoric
                                                   Email: john.petrsoric@us.kwm.com
                                                   Michael S. DeVincenzo
                                                   Email: michael.devincenzo@us.kwm.com
                                                   Elizabeth Long
                                                   Email: elizabeth.long@us.kwm.com
                                                   KING & WOOD MALLESONS LLP
                                                   500 5th Avenue, 50th Floor
                                                   New York, New York 10110
                                                   Telephone: (212) 319-4755
                                                   Facsimile: (917) 591-8167

                                                   Charles Everingham IV (TX SBN 00787447)
                                                   Email: ce@wsfirm.com
                                                   Claire Abernathy Henry (TX SBN 24053063)
                                                   Email: claire@wsfirm.com
                                                   Andrea Fair (TX SBN 24078488)
                                                   Email: andrea@wsfirm.com
                                                   WARD, SMITH & HILL, PLLC
                                                   PO Box 1231
                                                   Longview, TX 75606
                                                   Telephone: (903) 757-6400
                                                   Facsimile: (903) 757-2323

                                                   Attorneys for Plaintiff
                                                   Viking Technologies, LLC




                                                   5
Case 2:20-cv-00357-JRG Document 115 Filed 07/02/21 Page 6 of 6 PageID #: 1150




                            CERTIFICATE OF CONFERENCE

       Counsel for Plaintiff certifies that the parties have complied with the meet and confer

requirements of Local Rule CV-7(h) and counsel for Defendants indicated that Defendants are

UNOPPOSED to the relief requested in this Motion.


                                             /s/ Mark S. Raskin
                                             Mark S. Raskin


                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who

are deemed to have consented to electronic service on this the 2nd day of July 2021.


                                             /s/ Mark S. Raskin
                                             Mark S. Raskin




                                                6
